DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, and Species A (Figures 1-8), claims 1-5 and 7-13, in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Claims 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species E, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5, 7-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamplin (US 20160175179 A1).
Regarding claim 1, Pamplin discloses a wearable compression appliance 10 (See Figures 1-7B and [0140], also see Abstract) comprising: 
an elongated wrap portion 20 (See Figures 1-3a, see Annotated Figure A below) extending between a first end portion 16a (See Annotated Figure A and Figure 3A) and a second end portion 16b (See Annotated Figure A and Figure 3A) of the compression appliance 10, the wrap portion including a first zone (See Annotated Figure A) and a second zone (See Annotated Figure B);
a first wire element 40 (See Figures 1-3A, see [0118] wherein the memory material is provided in wire form), the first wire element 40 being embedded in the wrap portion 20 in a looped arrangement (See Figure 3A and [0163] wherein the first wire element 40 is engaged into the grooves of the first strut 21a, and [0156] the first and second ends of the first wire element 40 are attached to terminals 30/32; therefore the first wire element 40 is “embedded” as “embedded” means “To cause to be an integral part of a surrounding whole” [https://www.thefreedictionary.com/embedded] and herein the wire element 40 is integrally attached to the surrounding wrap portion 20, and as seen in Figure 3 and Annotated Figure A the wire element 40 makes a loop at the first end 16a thereof) such that the first wire element 40 includes both an upper wire segment (See Annotated Figure A, wherein the indicated “upper wire segment” begins on the relative upper side) that extends across a length of the wrap portion 20 (See Annotated Figure A and Figure 3) and a lower wire segment (See Annotated Figure A, wherein the indicated “lower wire segment” begins on the relative lower side) that extends along the length of the wrap portion 20 (See Annotated Figure A and Figure 3), and the 
wherein a first distance between the upper wire segment and lower wire segment in the first zone (See Annotated Figure A, wherein the first zone contains upper and lower wire segments of the wire element 40 such that there is a first distance therebetween in this zone) is smaller than a second distance between the upper wire segment and lower wire segment in the second zone (See Annotated Figure A, wherein the second zone also contains upper and lower wire segments of the wire element 40 such that there is a second distance therebetween in this zone, such that as seen in Annotated Figure A the first zone contains a first distance between the segments that is smaller than the second distance in the second zone).
    PNG
    media_image1.png
    477
    1073
    media_image1.png
    Greyscale

Regarding claim 2, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the first wire element 40 comprises a shape-memory alloy material (see [0141] wherein 40 is noted to be a “shape memory alloy”).
Regarding claim 3, Pamplin discloses the invention of claim 1 above.

Regarding claim 5, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses a neck region (See Annotated Figure A, wherein the “neck region” is pointing to where the upper and lower wire segments cross) disposed between the first zone and the second zone of the wrap portion 20 (See Annotated Figure A), the neck region including a first lateral width (See Annotated Figure A, wherein the “width” of the neck region between the upper and lower wire segments is zero as they are crossing herein) that is smaller than a width of both the first zone and the second zone (See Annotated Figure A, wherein the neck region has a smaller width than the first and second zones).
Regarding claim 7, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the upper wire segment and lower wire segment (See Annotated Figure A) each extend across a longitudinal length of the wrap portion 20 (See Annotated Figure A, and Figure 3, wherein the wire element 40 runs across the longitudinal length of the wrap portion 20).
Regarding claim 8, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the upper wire segment and lower wire segment (See Annotated Figure A) are joined together at a loop terminus embedded in the first end portion 16a (See Annotated Figure A and Figure 3 wherein at the first end portion 16a the upper wire and lower wire segments are form a “D” shaped loop terminus, wherein [0163] states that the first wire element 40 is engaged into the grooves of the first strut 21a, and “embedded” means “To cause to be an integral part of a surrounding whole” 
Regarding claim 9, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the second zone has a greater length than the first zone (See Annotated Figure A, wherein the indicated second zone of the device has a longer length in the longitudinal direction of the wrap 20 than the first zone).
Regarding claim 10, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the first zone and second zone (See Annotated Figure A) are designed to overlap when the compression appliance 10 is wrapped around a body part while the first wire element 40 extending through the first zone remains spaced apart from the first wire element 40 in the second zone (See Annotated Figure A and further see [0086-0089] wherein the wrap portion (flex frame) 20 has flexible “spring links” in order to allow the wrap portion 20 to be able to flex and be generally flexible, thus the wrap portion 20 is designed to be able flex and is thus capable of being flexed such that the first and second zones as indicated in Annotated Figure A could overlap each other when the appliance 10 is wrapped a body part, as seen in Figure 2).
Regarding claim 11, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the wrap portion 20 comprises an elastic textile material (see [0147] wherein the wrap portion 20 comprises a fabric cover, and see [0066] wherein the fabric cover is made of a woven (thus textile) elastic material).
Regarding claim 13, Pamplin discloses the invention of claim 1 above.
Pamplin further discloses wherein the wrap portion 20 further includes a third zone (See Annotated Figure A) extending between the second zone and the second end portion 16b (See Annotated Figure A, wherein the indicated third zone is between the second zone and the second end portion 16b), and wherein a third distance between the upper wire segment and lower wire segment in the third zone is substantially larger than the second distance between .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin (US 20160175179 A1) in view of Rizzo (US 20190274372 A1).
Regarding claim 4, Pamplin discloses the invention of claim 1 above.

Pamplin does not disclose the electronic assembly 52 being disposed in a housing unit embedded at least partially in the second end portion.
However, Rizzo teaches an analogous compression device in the form of an analogous wrap portion 100 (See Figure 1) with an analogous shape memory alloy system (Nitinol wires/engine wherein Nitinol is a shape memory alloy, see Figure 2) controlled by an analogous controller 210 (See Figure 2) and an analogous microprocessor 215 wherein Rizzo teaches that there may be an analogous control interface 300 (See Figure 3 and [0060]) to instruct the microprocessor 215 to implement a predetermined sequence and pattern of compression based on a selected compression profile (see [0060]) wherein this analogous control interface 300 may be embedded into the wrap portion 100 and includes selectable buttons 305/310/315 (see [0060]), wherein providing this embedded interface with buttons enables the user to easily provide basic instructions to the microprocessor ([0060]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic assembly 52 of Pamplin to have been embedded into the wrap portion 20 and included the control interface 300 with selectable buttons 305/310/315 as taught by Rizzo in order to easily enable the user to provide basic instructions to the microprocessor (Rizzo [0060] and Figure 3), thus embedding the assembly 52 into the wrap portion 20. 
Pamplin as modified by Rizzo does not disclose the electronic assembly 52 being embedded into second end portion 16b of the wrap portion 20.
However, the wrap portion 20 of Pamplin in view of Rizzo only contains three portions (see Figure 3): the first end portion 16a, second end portion 16b, and the midsection of 20 (See 
Regarding claim 12, Pamplin discloses the invention of claim 1 above.
Pamplin discloses a control interface 50 (a controller 50, see Figure 4 and [0151]), the control interface 50 configured to instruct a microprocessor 52 (Figure 4 and [0170], the controller 50 includes a microprocessor, [0171] microprocessor is instructed to do tasks) to implement a predetermined sequence and pattern of compression based on a selected compression profile (see [0172-179] and [0206-0214] and Figures 7A-7B wherein the microprocessor can control the wire element 40 to provide a predetermined sequence pattern of compression based on the preset selected profile of the device).
Pamplin does not disclose the control interface embedded in the wrap portion, the control interface including selectable buttons.
However, Rizzo teaches an analogous compression device in the form of an analogous wrap portion 100 (See Figure 1) with an analogous shape memory alloy system (Nitinol wires/engine wherein Nitinol is a shape memory alloy, see Figure 2) controlled by an analogous controller 210 (See Figure 2) and an analogous microprocessor 215 wherein Rizzo teaches that there may be an analogous control interface 300 (See Figure 3 and [0060]) to instruct the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller 50 of Pamplin to have been embedded into the wrap portion 20 and included selectable buttons 305/310/315 as taught by Rizzo in order to easily enable the user to provide basic instructions to the microprocessor (Rizzo [0060] and Figure 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170252252 A1 – compression device with shape memory wires
US 20180177677 A1 – shape memory compression
US 20170304139 A1 – intelligent compression wrap
US 20160074234 A1 – shape memory compression wrap

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        12/30/2021

/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/6/2022